DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed limitation of the vasculature includes a resistance-sized blood vessel constitutes living subject matter and human organism, which is not among the patent eligible subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rajguru (US 2014/0046423 A1) in view of Rousso (US 2009/0312676 A1).
Re. claim 1 and 16, Rajguru discloses an article for transcutaneously applying electrical stimulation to target nerve tissue (paragraph 0290 – hand applicator 550 shows a glove, brace, or hand wrap to stimulate target nerves transcutaneously) to treat a patient having peripheral neuropathy (paragraph 0121), the article comprising: 
a support on which at least one electrode pair is positioned (figure 48-49, electrodes 552 are supported by applicator 550); 
a pulse generator attached to the at least one electrode pair via one or more leads (figure 48-49, pulse generator 554 coupled to electrode 552); and 
a power supply connected to the pulse generator (paragraph 0313 – controller operating the pulse generator is powered by a portable power source such as a battery). 
Rajguru does not teach the article is configured to deliver electrical stimulation to the target nerve tissue via the at least one electrode pair at a level sufficient to initiate vasodilation of vasculature within or adjacent the target nerve tissue.
	Rousso discloses an article wherein the article is configured to deliver electrical stimulation to the target nerve tissue via the at least one electrode pair at a level sufficient to initiate vasodilation of vasculature within or adjacent the target nerve tissue, wherein the vasculature is responsible for perfusing the target nerve tissue (paragraph 0192 – glove 700 includes a power source 704/708 that provides a voltage across electrodes 706 to produce a systemic vasodilation via nerve stimulation to increase blood flow [perfusing], shown in figure 7).
Both Rajguru and Rousso are analogous within the field of nerve stimulation articles/devices, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Rousso to incorporate the vasodilation inducing 

Re. claims 2 and 17, Rousso further teaches wherein the power supply is connected to the support (figure 7, glove 700 includes a power source 704/708).

Re. claims 3 and 18, Rajguru further teaches wherein the support is a wrap, a sock, a glove, or a finger cot (paragraph 0290 – hand applicator 550 shows a glove, brace, or hand wrap to stimulate target nerves transcutaneously).

Re. claims 4 and 19, Rajguru further teaches wherein the wrap, the sock, the glove or the finger cot is constructed from a molded material (paragraph 0081 – coil wrap is manufactured from a molded synthetic material).
	
Re. claims 5 and 20, Rajguru further teaches wherein the wrap, the sock, the glove, or the finger cot is constructed from a nonwoven material (paragraph 0081 – coil wrap is manufactured from a molded synthetic material).

Re. claims 6 and 21, Rajguru further teaches wherein the peripheral neuropathy is diabetic peripheral neuropathy (paragraph 0121 – diabetic peripheral neuropathy is a treatable ailment using the device).

Re. claims 7 and 22, Rajguru further teaches wherein the target nerve tissue is located within or adjacent a peripheral nerve (paragraph 0302 – electrodes provide stimulation to the posterior tibial nerve [peripheral nerve]).
	
Re. claims 8 and 23, Rajguru further teaches wherein the target nerve tissue is located within a foot, a hand, a distal phalanx of a toe, a distal phalanx of a finger, or a combination thereof (figures 48-49; claim 20).

Re. claims 9 and 24, Rousso further teaches wherein the vasculature includes a resistance-sized blood vessel having a lumen diameter of less than about 400 micrometers (paragraph 0069 – vasodilation inducing stimulation is used to dilate constricted/small diameter vessels [resistance]).

Re. claims 10 and 25, Rajguru further teaches wherein the article relieves pain caused by the peripheral neuropathy (paragraph 0218 – article device can treat neuropathic pain conditions from peripheral nerve stimulation).

Re. claims 11 and 26, Rajguru further teaches wherein the article facilitates recovery of a loss of sensation resulting from the peripheral neuropathy (paragraph 0211 – system embodiment allows for nerve recovery).

Re. claims 12 and 27, Rajguru further teaches wherein the article is configured to deliver the electrical stimulation at a frequency ranging from about 0.1 Hertz to about 200 Hertz (paragraph 0015 – energy can be delivered of frequencies of 1-30 Hz).

Claims 13-15 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rajguru (US 2014/0046423 A1) in view of Rousso (US 2009/0312676 A1) as applied to claims 1-12, 16-27 above, and further in view of Redington (US 2013/0317581 A1).
Re. claims 13-15 and 28-30, the combined invention of Rajguru in view of Rousso teaches all of the elements of the claimed invention as stated above, but does not teach the article is configured to deliver the electrical stimulation at a current ranging from about 0.1 milliamps to about 60 milliamps, a voltage ranging from about 0.1 volts to about 200 volts, and having a pulse width ranging from about 0.1 milliseconds to about 250 milliseconds,
Redington discloses an article nerve stimulator (socks, paragraph 0145) wherein the article is configured to deliver the electrical stimulation at a current ranging from about 0.1 milliamps to about 60 milliamps, wherein the article is configured to deliver the electrical stimulation at a voltage ranging from about 0.1 volts to about 200 volts , and wherein the article is configured to deliver the electrical stimulation as a series of pulses each having a pulse width ranging from about 0.1 milliseconds to about 250 milliseconds (paragraph 0056 – pulse amplitude of non-invasive electrical nerve stimulation device can range from 1 – 100 mA; pulse width can range from 1-700 milliseconds; voltage can operate up to 80 V).
The combined invention of Rajguru in view of Rousso as well as Redington are analogous arts within the field of nerve stimulation articles/devices, and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the teachings of Redington in order to define parameters for optimal stimulation to the nerves.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gupte (US 2017/0173340 A1) discloses a nerve stimulation device for neuropathy to treat vascular resistance. 
Feinstein (US 2013/0085420 A1) discloses a nerve stimulation wrap coupled with electrodes to stimulate nerves and induce vasodilation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792